Title: To James Madison from William Kirkpatrick, 23 December 1802
From: Kirkpatrick, William
To: Madison, James


					
						Copy
						Sir
						Malaga 23 December 1802
					
					I beg leave to refer you to the inclosed Copy of the last Letter I had the Honor of writing to 

you on the 15 Instant by the U.S. Frigate Constellation.  I have since received advice from Mr. Gorman 

Vice Consul at Almeria dated 17 Inst, that the John Adams Capt Rodgers had arrived there &  

immediately proceeded on his Voyage, as the Moorish Cruizers had disappeared from that Coast.  You 

have inclosed Copy of his Communications to me on that Subject, as also of a Letter from Messrs. 

Degen Purviance & Co. of Leghorn transmitting Copy of what Wm. Eaton Esqr. of Tunis had addressed 

Commodore Morris with Intelligence of several Vessels being ready to leave Tripoly on the 9th. 

November under the Command of Admiral Lisle; these I think it probable may be the Vessels seen off 

the Coast of Vera mentioned in my last dispatches,  my letters from Cartagena, Alicante & Barcelona 

do not however bring any Information whatever about them.
					I also beg leave to trouble you with Copy of a Royal order communicated to me on the 20 

Inst by our Governor with its Translation as equally of my Answer.  I have forwarded duplicates of the 

whole to our Chargé des affaires in Madrid, in order, that if he Cannot succed in obtaing its 

revocation, that at least a Sufficient time may be allowed for its being made Known in America, before it 

is Carried into effect, for I have reason to apprehend the Certificates will immediately be demanded 

from the Masters of all Vessels, for my own part I can see no Good this strange disposition can 

produce, except that of providing a very handsome Income to their Consuls, in many Parts.  If it is 

intended to prevent Smuggling from Vessels arriving here with Cargos of Bale Goods, it is Badly 

Calculated, as it is only their Procedure or Origin, the Certificates are to contain, not the quantity or 

quality.  The Order is general for all Nations.
					Finding that it is proper to have a Vice Consul at Motril, on the Coast between Velez & 

Almeria, to keep me Informed of such Vessels as may be cruizing off that Point, & at same time to 

assist any Captains that may be under the necessity of Calling into that Place in distress, I have 

appointed, Mr. John Dandeya in whom I have every Confidence to that Post & have requested our 

Chargé des affaires to Solicit his Exequatur from his Catholic Majesty, which I trust will not be denied.
					By the Inclosed Return of arrivals here during the last Six months, you will observe 

that Notwithstanding the reestablishment of Peace in Europe, our trade to & from this Place has been 

pretty Considerable.  The Brig Matilda belonging to Newyork, having been disposed of here, during the 

month of August, I retired from the Capt her Register & Mediterranean Pass, which I now 

transmitt under the Numbers 132 & 61.
					It would appear the disposition of our Board of Health, for obliging all Vessels from the 

U.S. to perform a rigorous quarantine have in some measure been done away or at least are 

not so Strictly observed; ere yesterday the American Brig Pallas, William Hazard Master arrived here in 

thirty Eight days from New London with a Cargo of Fish & Staves, & on my application was 

immediately admitted to Pratic, altho unprovided with a Certificate from the Spanish Consul to his Bill 

of Health.  This proves the more extraordinary, as I cannot learn any fresh orders have been transmitted 

from Madrid on the Subject & am given to understand she was admitted merely with the view of 

obliging me.  I have the Honor to be very respectfully Sir Your most obed  he. St.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
